DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4-11, 13-14,19-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pang et al. (US Application 2019/0174520, hereinafter Pang).
Regarding claims 1, 10, 19, 27, Pang discloses a method and apparatus (figs. 1, 5-11), performed by a terminal device (800) and a network device (700), comprising: 
one or more processors (1002,1102) and one or more memories (1006,1106) containing computer program codes (10061,11061) which, when executed by the one or more processors cause the apparatus to:
(Abstract, [0164]-[0191], which recites configuration from a node); and 
determining a correspondence between the resource configurations and the different types of services, based at least in part on the configuration information(Abstract, [0164]-[0191], which recites configuration from a node).  
Regarding claims 2, 11, 20, 21, 29, Pang discloses the method according to claim 1, wherein the correspondence between the resource configurations and the different types of services indicates that. a radio resource with a transmission duration shorter than a first duration threshold is applicable to a feedback transmission for a type of service which requires latency of the service less than a latency threshold; or a radio resource with a transmission duration shorter than a second duration threshold is applicable to a feedback transmission for a type of service which requires reliability of the service higher than a reliability threshold ([0099]-[0100], [0111]).  
Regarding claims 4, 13, 22,30,Pang discloses the method according to claim 1, wherein the different types of services are identified by metric information of the data transmissions from the network node to the terminal device(Abstract, [0099]-[0100], [0111] , [0164]-[0191]).  
Regarding claims 5, 14, 23,31,  Pang discloses the method according to claim 4, wherein the metric information of a data transmission from the network node to the terminal device comprises at least one of the following: a transmission duration  (Abstract, [0099]-[0100], [0111], [0164]-[0191]).    
Regarding claim 6, 24,Pang discloses the method according to claim 5, wherein the one or more parameters related to the downlink control information comprise at least one of the following: a downlink assignment index; a format of downlink control information; a search space of downlink control information; an indicator specified for a resource configuration of a feedback transmission; a radio network identifier; and a data check sequence (Abstract, [0099]-[0100], [0111], [0164]-[0191]).  .  
Regarding claims 7, 25, Pang discloses the method according to claim 5, wherein the resource indicator comprises at least one of the following: a bandwidth part index; and an index of one or more physical resource blocks (Abstract, [0099]-[0100], [0111], [0164]-[0191]).    
Regarding claims 8, Pang discloses the method according to claim 1, further comprising: receiving a data transmission for a service from the network node; and identifying a type of the service by using metric information of the received data transmission (Abstract, [0099]-[0100], [0111], [0164]-[0191]).  
Regarding claims 9, 26,  Pang discloses the method according to claim 8, further comprising: determining a resource configuration of a feedback transmission with respect to the received data transmission, based at least in part on the identified type of the service and the correspondence between the resource configurations and the different types of services; and performing the feedback transmission according to  (Abstract, [0099]-[0100], [0111], [0164]-[0191]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/           Primary Examiner, Art Unit 2461